 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7        KENNETH S. SYLVESTER, and
          LISA ANN SYLVESTER,
 8
                                     Plaintiffs,
 9                                                            C17-168 TSZ
                  v.
10                                                            MINUTE ORDER
          MERCHANTS CREDIT
          CORPORATION,
11
                                     Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Counsel having advised the Court that this matter has been resolved, and it
15 appearing that no issue remains for the Court’s determination, NOW, THEREFORE, IT
   IS ORDERED that this case is DISMISSED with prejudice and without costs. In the
16 event settlement is not perfected, either party may move to reopen and trial will be
   scheduled, provided such motion is filed within 60 days of the date of this Order.
17
            (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 20th day of November, 2018.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
